Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 12-14, 22-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10765060. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the spacing / arrangement or distances between the teeth.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-14, 22-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al (2014/0069249), in view of Huntington (4782731) or Schramm (5918525).


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Collins ‘249 teaches the claimed invention, except as noted:

    PNG
    media_image1.png
    563
    449
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    518
    426
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    498
    455
    media_image3.png
    Greyscale


10. A cutting knife configured to be coupled to an agricultural combine harvester to cut crop plants from an agricultural field, the cutting knife comprising: 
a base configured to be coupled to a head unit of the agricultural combine harvester (par. 4, 20); and 
a blade including a blade central axis extending away from the base (par. 20-21), 
the blade including a plurality of cutting teeth, each tooth of the plurality of teeth having a tip, the blade including an edge tangent to each tip on a first side of the blade, the edge obliquely oriented relative to the blade central axis, 
the plurality of cutting teeth including a first tooth, a second tooth consecutive with the first tooth, a third tooth consecutive with the second tooth, a fourth tooth consecutive with the third tooth, and a fifth tooth consecutive with the fourth tooth, the consecutive first, second, third, fourth, and fifth teeth positioned along the edge (shown above in the three different embodiments and tooth spacing design),
wherein a first distance separates the tips of a first adjacent pair of the consecutive first, second, third, fourth, and fifth teeth (shown above), 


The following design spacing / pitch of the tips is not shown:
 
wherein a second distance less than the first distance separates the tips of a second adjacent pair of the consecutive first, second, third, fourth, and fifth teeth, wherein a third distance substantially the same as the first distance separates the tips of a third adjacent pair of the consecutive first, second, third, fourth, and fifth teeth, and 
wherein a fourth distance substantially the same as the second distance separates the tips of a fourth adjacent pair of the consecutive first, second, third, fourth, and fifth teeth.

Huntington ‘731 teaches pitch or spacing:  a first distance separates the tips of the first and second teeth, a second distance different than the first distance separates the tips of the second and third teeth, a third distance substantially the same as the first distance separates the tips of the third and fourth teeth, and a fourth distance substantially the same as the second distance separates the tips of the fourth and fifth teeth etc..

[AltContent: textbox (1st distance)][AltContent: textbox (2nd distance)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (4th distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (3rd distance)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    504
    453
    media_image4.png
    Greyscale




Schramm teaches in figs 1, 3, teeth spacing: a first distance separates the tips of the first and second teeth, a second distance different than the first distance separates the tips of the second and third teeth, a third distance substantially the same as the first distance separates the tips of the third and fourth teeth, and a fourth distance substantially the same as the second distance separates the tips of the fourth and fifth teeth etc..
[AltContent: textbox (same distance between teeth as the 1st)][AltContent: textbox (different distance between teeth as the 1st)][AltContent: textbox (1st Distance between teeth)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image5.png
    267
    483
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    122
    430
    media_image6.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the blade of Collins with the teachings of Huntington or Schramm, because picking and choosing the spacing or arranging the teeth distance is a matter of design choice, for example, increasing the spacing between two adjacent teeth pair reduces the power required to drive the cutting blades of Collins.


12. The cutting knife of claim 10, wherein the edge is a first edge, and wherein the blade includes a second edge opposite the first edge with a plurality of cutting teeth each having a tip positioned along the second edge, and wherein the second edge is tangent to each tip of the plurality of teeth on a second side of the blade, and wherein the second edge is obliquely oriented relative to the blade central axis (taught in the combination).

13. The cutting knife of claim 12, wherein the blade is a first blade including a first blade central axis, and wherein the cutting knife includes a second blade including a second blade central axis extending away from the base, and wherein the base includes a base central axis oriented substantially transverse to the first and second blade central axes (shown / taught above, see Collins).

14. The cutting knife of claim 13, wherein the second blade includes a third edge opposite a fourth edge with a plurality of cutting teeth each having a tip positioned along the third and fourth edges, and wherein the third edge is tangent to each tip of the plurality of cutting teeth on a third side of the second blade, and the fourth edge is tangent to each tip of the plurality of cutting teeth on a fourth side of the second blade, and wherein the third and fourth edges are obliquely oriented relative to the second central blade axis (shown / taught above, see Collins).


22. The cutting knife of claim 12, wherein the plurality of cutting teeth includes consecutive sixth, seventh, eighth, ninth, and tenth teeth positioned along the second edge of the blade (shown / taught above, see Collins).

23. The cutting knife of claim 22, wherein the first distance separates the tips of a first adjacent pair of the consecutive sixth, seventh, eighth, ninth, and tenth teeth, the second distance separates the tips of a second adjacent pair of the consecutive sixth, seventh, eighth, ninth, and tenth teeth, the third distance separates the tips of a third adjacent pair of the consecutive sixth, seventh, eighth, ninth, and tenth teeth, and the fourth distance separates the tips of a fourth adjacent pair of the consecutive sixth, seventh, eighth, ninth, and tenth teeth (taught in the combination).

24. The cutting knife of claim 23, wherein the first, second, third, fourth, and fifth teeth are symmetric with the sixth, seventh, eighth, ninth, and tenth teeth along the blade central axis (shown / taught above, see Collins).


The following are already addressed above, unless otherwise noted:

25. A cutting knife configured to be coupled to an agricultural combine harvester to cut crop plants from an agricultural field, the cutting knife comprising: a base configured to be coupled to a head unit of the agricultural combine harvester; and a blade including a blade central axis extending away from the base, the blade including a plurality of cutting teeth, each tooth of the plurality of teeth having a tip, the blade including an edge tangent to each tip on a first side of the blade, the edge obliquely oriented relative to the blade central axis, the plurality of cutting teeth including a first tooth, a second tooth, a third tooth, a fourth tooth, and a fifth tooth positioned along the edge, wherein a first distance separates the tips of the first and second teeth, a second distance different than the first distance separates the tips of the second and third teeth, a third distance substantially the same as the first distance separates the tips of the third and fourth teeth, and a fourth distance substantially the same as the second distance separates the tips of the fourth and fifth teeth (see cl. 10).

26. The cutting knife of claim 25, wherein the edge is a first edge, and wherein the blade includes a second edge opposite the first edge with a plurality of cutting teeth each having a tip positioned along the second edge, and wherein the second edge is tangent to each tip of the plurality of teeth on a second side of the blade, and wherein the second edge is obliquely oriented relative to the blade central axis (shown / taught above, see Collins).

27. The cutting knife of claim 26, wherein the blade is a first blade including a first blade central axis, and wherein the cutting knife includes a second blade including a second blade central axis extending away from the base, and wherein the base includes a base central axis oriented substantially transverse to the first and second blade central axes (shown / taught above, see Collins).

28. The cutting knife of claim 27, wherein the second blade includes a third edge opposite a fourth edge with a plurality of cutting teeth each having a tip positioned along the third and fourth edges, and wherein the third edge is tangent to each tip of the plurality of cutting teeth on a third side of the second blade, and the fourth edge is tangent to each tip of the plurality of cutting teeth on a fourth side of the second blade, and wherein the third and fourth edges are obliquely oriented relative to the second central blade axis (shown / taught above, see Collins).

29. The cutting knife of claim 26, wherein the plurality of cutting teeth includes sixth, seventh, eighth, ninth, and tenth teeth positioned along the second edge of the blade (see cl. 22).

30. The cutting knife of claim 29, wherein the first distance separates the tips of the sixth and seventh teeth, the second distance separates the tips of the seventh and eighth teeth, the third distance separates the tips of the eighth and ninth teeth, and the fourth distance separates the tips of the ninth and tenth teeth (see cl. 23).

31. The cutting knife of claim 30, wherein the first, second, third, fourth, and fifth teeth are symmetric with the sixth, seventh, eighth, ninth, and tenth teeth along the blade central axis (see cl. 24).

32. A cutting knife configured to be coupled to an agricultural combine harvester to cut crop plants from an agricultural field, the cutting knife comprising: a base configured to be coupled to a head unit of the agricultural combine harvester; and a blade including a blade central axis extending away from the base, the blade including a plurality of cutting teeth, each tooth of the plurality of teeth having a tip, the blade including a first edge tangent to each tip on a first side of the blade and a second edge tangent to each tip on a second side of the blade, the first and second edges obliquely oriented relative to the blade central axis, the plurality of cutting teeth including consecutive first, second, and third teeth positioned along the first edge and consecutive fourth, fifth, and sixth teeth positioned along the second edge, wherein a first distance separates the tips of the first and second teeth, a second distance different than the first distance separates the tips of the second and third teeth, a third distance substantially the same as the first distance separates the tips of the fourth and fifth teeth, and a fourth distance substantially the same as the second distance separates the tips of the fifth and sixth teeth, and wherein the first, second, and third teeth are symmetric with the fourth, fifth, and sixth teeth along the blade central axis (taught in the combination).

33. The cutting knife of claim 32, wherein the first, second, and third teeth are consecutive cutting teeth, and wherein the fourth, fifth, and sixth teeth are consecutive cutting teeth (shown / taught above, see Collins).

34. The cutting knife of claim 33, wherein the plurality of cutting teeth includes consecutive seventh and eighth teeth positioned on the first edge of the blade consecutive with the third tooth, and wherein the plurality of cutting teeth includes consecutive ninth and tenth teeth positioned on the second edge of the blade consecutive with the sixth tooth (shown / taught above, see Collins).

35. The cutting knife of claim 34, wherein a fifth distance substantially the same as the first distance separates the tips of the third and seventh teeth, a sixth distance substantially the same as the second distance separates the tips of the seventh and eighth teeth, a seventh distance substantially the same as the third distance separates the tips of the sixth and ninth teeth, and an eighth distance substantially the same as the fourth distance separates the tips of the ninth and tenth teeth (cl. 23).

36. The cutting knife of claim 32, wherein the blade is a first blade including a first blade central axis, and wherein the cutting knife includes a second blade including a second blade central axis extending away from the base, and wherein the base includes a base central axis oriented substantially transverse to the first and second blade central axes (cl. 13).

37. The cutting knife of claim 36, wherein the second blade includes a third edge opposite a fourth edge with a plurality of cutting teeth each having a tip positioned along the third and fourth edges, and wherein the third edge is tangent to each tip of the plurality of cutting teeth on a third side of the second blade, and the fourth edge is tangent to each tip of the plurality of cutting teeth on a fourth side of the second blade, and wherein the third and fourth edges are obliquely oriented relative to the second central blade axis (cl. 14).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Smith et al (2020/0329635, priority 4/2019) teaches the distances claimed:


    PNG
    media_image7.png
    379
    346
    media_image7.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671